Title: From Alexander Hamilton to Timothy Pickering, [7 June 1798]
From: Hamilton, Alexander
To: Pickering, Timothy


[New York, June 7, 1798]
My Dear Sir
As McHenry will probably have left Philadelphia, before this reaches that place, I take the liberty to address the subject of it to you.
I have received a letter from Capt Van Rensselaer, in which he informs me that he is a candidate for a Commission on board of our navy, and requests my recommendation of it. As a connexion of our family—I cannot refuse it as far as truth & propriety will warrant. When he first began his carreer the young man did things which were not pretty; but he has since that retrieved his character by a conduct which has rapidly raised him to the command of a Ship which he has had of several. I have particularly inquired concerning him; & my inquiries have been satisfactorily answered—so that I really conclude he is a deserving man. But of this you can be better ascertained from persons in Philadelphia in whose employ I believe he has sailed.
My only intention is to request attention to his pretensions as far as they may appear to be good & in the proportion which they bear to those of other candidates. I owe this to him as a family connection and I may add that he is of a brave blood.
What do the British mean? What are these stories of the Thetis &c? In my opinion our Country is now to act in every direction with spirit. Will it not be well to order one of our frigates to Charlestown to protect effectually our Commerce in that quarter & if necessary controul the Thetis? This Conduct will unite & animate.
Yrs. truly
A HamiltonJune 7. 1798

PS If an alien Bill passes I should like to know what policy in execution is likely to govern the Executive My opinion is that while the mass ought to be obliged to leave the Country—the provisions in our Treaties in favour of Merchants ought to be observed & there ought to be guarded exceptions of characters whose situations would expose them too much if sent away & whose demeanour among us has been unexceptionable. There are a few such. Let us not be cruel or violent.

A H
T Pickering Esq
